The Corporation Commission of the state of Oklahoma has filed, in writing, certain recommendations for modification by this court as to Order No. 502, involved in this appeal. All the attorneys for appellants, and the Attorney General, for the state, appeared and in open court by agreement submitted the case upon the record in this appeal and said recommendations of the commission, and waived the filing of briefs.
It is ordered that the commission's recommendations be adopted, and in lieu of the rates, rules, and regulations contained in the original Order No. 502, that the rates, rules, and regulations contained in said recommendations, which are as follows:
               CORPORATION COMMISSION OF OKLAHOMA
Cause No. 1,351.                        Order No. 502.
To the Atchison, Topeka   Santa Fe Railway Company, Chicago, Rock Island   Pacific Railway Company, Clinton   Oklahoma Western Railway Company, Ft. Smith   Western Railroad Company, Gulf, Colorado   Santa Fe Railway Company, Kansas City, Mexico   Orient Railway Company, Kansas City Southern Railway Company, Midland Valley Railroad Company, Missouri, Kansas   Texas Railway Company, Missouri, Oklahoma   Gulf Railway Company, Oklahoma Central Railway Company, St. Louis   San Francisco Railroad Company, St. Louis, El Reno   Western Railway Company, St. Louis, Iron Mountain  
Southern Railway Company, and Wichita Falls   Northwestern Railway Company: *Page 231 
It is hereby ordered that on and after the 31st day of July, 1911, no railroad or combination of railroads doing business in the state of Oklahoma shall charge, assess or collect a greater rate for the shipment of the commodities named herein than are herein provided, and that the following rules in so far as they are applicable shall govern the handling and assessment of charges upon such commodities between points in the state of Oklahoma on the lines of the railroads and railways named above:
            Item No. 1.
Miles        Column 1.        Column 2.
  5             25               21
10             31               26
15             37               31
20             42               36
25             47               40
30             51               43
35             55               47
40             59               50
45             63               54
50             67               57
55             71               60
60             75               64
65             79               67
70             82               70
75             85               72
80             88               75
85             91               77
90             94               80
95             97               82
100            100               85
110            105               89
120            110               93
130            115               97
140            120              102
150            125              106
160            130              110
170            135              115
180            140              119
190            145              123
200            150              127
210            154              131
220            158              134
230            162              138
240            166              141
250            170              145
260            174              148
270            178              151
280            182              155
290            186              158
300            190              162
310            194              165
320            198              168
330            203              173
340            206              175
350            210              179
360            214              182
370            218              185
380            222              189
390            226              192
400            230              195
                           Item No. 2.
Rates named in column 1 of item 1 shall apply upon carload shipments of coal and coke.
                           Item No. 3.
Rates named in column 2 of item 1 shall apply upon shipments of slack coal in carload lots.
                           Item No. 4.
Slack coal shall be considered as any and all coal that will pass through a bar screen with bars one and five-eighths inches apart or through a round hole two and one-half inches in diameter. All other coal shall move under the designation of coal and coke.
                           Item No. 5.
The minimum weight upon carload shipments of the commodities named herein shall be the marked capacity of the car except when cars are loaded to their full visible capacity actual weight, but not less than 30,000 lbs. shall govern. *Page 232
                           Item No. 6.
Rates named in columns 1 and 2 of item 1 are for application over one line or two or more lines which are under the same management and control either directly or indirectly, in making joint rates over two or more lines not directly or indirectly under the same management and control add 15c per ton shipments moving two lines and 20c per ton for shipments moving via three or more lines.
                           Item No. 7.
Where shipments are reconsigned either before or after reaching the first destination and such reconsignment causes a movement of over three hundred miles from point of origin to final destination, 2c per ton for each ten miles or fraction thereof in excess of three hundred miles shall be added to the rates named in columns 1 and 2 of item 1.
                           Item No. 8.
The railways and railroads named herein shall prepare and publish joint tariff to carry out the provisions of this order. One copy of such tariff shall be filed at each freight depot of each and all of the carriers named herein and two copies for account of each carrier named herein shall be filed with this commission.
This commission reserves the right to direct the basis for revenue divisions wherever carriers fail to agree.
                           Item No. 9.
All orders or parts of orders heretofore issued by this commission which in any way conflict with the rules named herein are hereby canceled and superseded, the commission reserving the right to relieve the carriers, consignors or consignees of any hardships caused by the enforcement of the rules named herein either before or after movement.
In connection with the above order it has been represented to the commission that, without detriment to the consumers of the state, a simplified adjustment of group rates on coal can be inaugurated, and pending the establishment of such rates on a group basis the carriers may observe the present voluntary rates as a maximum, but refunds shall be made on the basis of the rates contained in the above recommendation
— be and are hereby made effective as of date of the said original order, to wit, the 30th day of July, A.D. 1911. Tariff under this order to become operative as to the various lines when the schedule of rates is printed and filed with the commission.
Further, it being made to appear to this court by written representation of the Corporation Commission that there is now pending and under consideration a simplified adjustment of group rates on coal, at the suggestion and recommendation of said commission, pending the establishment of such rates on such basis, the carriers may, observe their voluntary rates as a maximum, but refunds shall be made on the basis of the above stated rates.
All the Justices concur. *Page 233